DETAILED ACTION
The non-final office action is responsive to the filing of U.S. Patent Application 17/505,328, last communication received on 10/19/2021. Claims 1-20 are pending; clams 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/19/2021 was filed before the mailing date of the non-final office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,178,086 B2 (hereinafter P086). Although the claims at issue are not identical, they are not patentably distinct from each other

Claim 1 of the Instant Application
Claim 1 of P086
A method comprising:
A method comprising:
causing display of a media item at a client device, the media item comprising an attribute;
accessing a media item at a client device, the media item comprising an attribute;
(Note: it obvious that media item is displayed for accessing.)
receiving a search request from the client device, the search request comprising a keyword;
presenting a plurality of search results based on a search query, the plurality of search results including a web-page that comprises an address (Note “search query”, it is obvious that a query includes keyword(s) to search for);
accessing a set of search results based on the keyword and the attribute; and
receiving a selection of the web-page from among the plurality of search results; and
causing display of a presentation of the set of search results at the client device.
presenting a plurality of search results based on a search query, the plurality of search results including a web-page that comprises an address;


Claim 1 of the instant application is obviously disclosed by patent claim 1. Claim 1 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting.

As to claims, 2-20, claims 1-20 of P086 obviously disclose all limitations in the claims. Accordingly, claims 2-20 of the instant application are not patently distinct from the earlier patent claims and as such are unpatentable for obvious-type double patenting.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,862,835 B2 (hereinafter P835). Although the claims at issue are not identical, they are not patentably distinct from each other

Claim 1 of the Instant Application
Claim 2 of P835
A method comprising:
A method comprising:
causing display of a media item at a client device, the media item comprising an attribute;
accessing a first media item at a client device;
(Note: it is known that a media item has a name (i.e. an attribute) and may be displayed for accessing)
receiving a search request from the client device, the search request comprising a keyword;
(from claim 2) receiving a search query from the client device; 
causing display of a plurality of media items based on the search query at the client device, the plurality of media items including at least the second media item; and receiving the selection of the second media item from among the plurality of media items.
accessing a set of search results based on the keyword and the attribute; and
receiving a selection of a second media item from the client device, the second media item including an address that locates the second media item;
causing display of a presentation of the set of search results at the client device.
(from claim 2) receiving a search query from the client device; 
causing display of a plurality of media items based on the search query at the client device, the plurality of media items including at least the second media item; and receiving the selection of the second media item from among the plurality of media items.


Claim 1 of the instant application is obviously disclosed by patent claim 2 in that claim 2 of the patent obviously includes all the limitations of claim 1 of the instant application. Claim 1 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting.

As to claims, 2-20, claims 1-20 of P835 obviously disclose all limitations in the claims. Accordingly, claims 2-20 of the instant application are not patently distinct from the earlier patent claims and as such are unpatentable for obvious-type double patenting.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,374,993 B2 (hereinafter P993). Although the claims at issue are not identical, they are not patentably distinct from each other

Claim 1 of the Instant Application
Claim 10 of P993
A method comprising:
A method comprising:
causing display of a media item at a client device, the media item comprising an attribute;
generating a data object that includes a first media item at a client device;
presenting an interface that includes an option to assign a second media item to the data object, in response to the generating the data object at the client device;
receiving a search request from the client device, the search request comprising a keyword;
(from claim 10) wherein the second media item is a web page, the interface is a search window, and the receiving the selection of the second media item includes:
receiving a search request through the search window, the search request including at least a keyword;
causing display of a set of search results within the search window, the set of search results including the web page; and
receiving a selection of the web page from among the set of search results.
accessing a set of search results based on the keyword and the attribute; and
(from claim 10) wherein the second media item is a web page, the interface is a search window, and the receiving the selection of the second media item includes:
receiving a search request through the search window, the search request including at least a keyword;
causing display of a set of search results within the search window, the set of search results including the web page; and
receiving a selection of the web page from among the set of search results.
causing display of a presentation of the set of search results at the client device.
(from claim 10) wherein the second media item is a web page, the interface is a search window, and the receiving the selection of the second media item includes:
receiving a search request through the search window, the search request including at least a keyword;
causing display of a set of search results within the search window, the set of search results including the web page; and
receiving a selection of the web page from among the set of search results.


Claim 1 of the instant application is anticipated by patent claim 10 in that claim 10 of the patent contains all the limitations of claim 1 of the instant application. Claim 1 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting.

As to claims, 2-20, claims 1-20 of P993 obviously disclose all limitations in the claims. Accordingly, claims 2-20 of the instant application are not patently distinct from the earlier patent claims and as such are unpatentable for obvious-type double patenting.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, 6-9, 11, 14-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2009/0158206 A1 to Myllyla (hereinafter Myllyla) in view of U.S. Patent Application Publication 2003/0046281 A1 to Son (hereinafter Son).

As to claim 1, Myllyla teaches a method comprising:
causing display of a media item at a client device, the media item comprising an attribute (a first media content item can be received. A first media content item can be any type of media content, including but not limited to a photograph, video, or any other visual content. In some embodiments, the first media content item can be an image or video captured by camera module 36 of mobile terminal 10. The first media content item can include associated location information, orientation information, and a zoom level or some subset thereof, Myllyla, [0039]-[0042]);
Myllyla does not explicitly disclose receiving a search request from the client device, the search request comprising a keyword; accessing a set of search results based on the keyword and the attribute; and causing display of a presentation of the set of search results at the client device.
Son discloses receiving a search request from a client device, the search request comprising a keyword (In the search process, the intermediate server's control unit receives input search criteria (such as keywords), searches the indexes stored in the storage according to the search criteria, and returns search results to the user terminal 2, Son, [0053]-[0054], [0088]-[0090], [0094], Fig. 9-10);
accessing a set of search results based on the keyword and the attribute (a search for information related to two keywords "Bach" and "Instrumental Music" was executed. A link to a window (FIG. 10) for listing the search results of the hits is embedded in the field of hits (T). By clicking on this link, the user can view the search results, Son, [0088]-[0090], [0094], Fig. 9-10); and
causing display of a presentation of the set of search results at the client device (a search for information related to two keywords "Bach" and "Instrumental Music" was executed. A link to a window (FIG. 10) for listing the search results of the hits is embedded in the field of hits (T). By clicking on this link, the user can view the search results, Son, [0088]-[0090], [0094], Fig. 9-10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include search capability as disclosed by Son to modify the method of Myllyla in order to provide a convenient way for a user to select a way page for inclusion in a message.

As to claim 2, Myllyla-Son discloses the method of claim 1, wherein the method further comprises: receiving a selection of a search result from among the presentation of the set of search results (Myllyla, [0062]-[0064]); and generating a data object that comprises the media item and an address of the search result (additional information 470 can be displayed when avatar object 450 is displayed with in photograph 430 or when avatar object 450 is selected, Myllyla, [0062]-[0064]; also Son, [0088]-[0090], [0094], Fig. 9-10). 

As to claim 4, Myllyla-Son discloses The method of claim 2, wherein the generating the data object further comprises: generating a graphical icon based on the selection of the search result; assigning the address of the search result to the graphical icon; and applying a display of the graphical icon to the media item (Myllyla, [0062]-[0064]; also Son, [0088]-[0090], [0094], Fig. 9-10).

As to claim 6, Myllyla-Son discloses the method of claim 4, wherein the relevance metric is based on an attribute of the media item (Myllyla, [0062]-[0064]; also Son, [0088]-[0090], [0094], Fig. 9-10).

As to claim 7, Myllyla-Son discloses The method of claim 1, wherein the attribute comprises an image feature (Myllyla, [0028]).

As to claims 8-9, 11, 14-16, 18, and 20, the same reasoning applies mutatis mutandis to the corresponding system claims 8-9, 11, 14 and non-transitory machine-readable storage medium (hereinafter CRM) claims 15-16, 18, 20 (Note: processor and memory are disclosed in Myllyla, Fig. 1). Accordingly, the claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Myllyla in view of Son.

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Myllyla modified by Son as applied to claims 2, 9, and 16 above, and further in view of U.S. Patent Application Publication 2008/0233984 A1 to Franklin (hereinafter Franklin).

As to claims 3, 10, and 17, Myllyla-Son substantially discloses a method/system/CRM as set forth in claims 2, 9, and 16 above.
Myllyla-Son does not explicitly disclose generating a message that includes the data object.
Franklin discloses generating a message that includes a data object (the user creates a new multimedia message on the mobile device. The multimedia message may take any one or more of several forms, such as SMS, MMS, or e-mail. The user creates the new multimedia message using a messaging component of the mobile device, such as an SMS, MMS, or e-mail client, Franklin, Para. 0092-98, 0117-0122).
It would have been obvious to one having ordinary skill in the art at the time the application of the invention was filed to upload or post media item as disclosed by Franklin to modify the method/system/CRM of Myllyla-Son in order to provide the user with a meaningful mechanism to use or share the images.

Claims 5, 12-13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Myllyla modified by Son as applied to claims 1, 8, and 15 above, and further in view of U.S. Patent Application Publication 2015/0112980 A1 to Sanio et al. (hereinafter Sanio).

As to claims 5, 12-13, and 19, Myllyla-Son substantially discloses a method/system/CRM as set forth in claims 1, 8, and 15 above.
Myllyla-Son does not explicitly disclose determining a relevance metric of a search result from among the set of search results; and presenting the search result among the set of search results based on the relevance metric.
Sanio discloses determining a relevance metric of a search result from among a set of search results and presenting the search result among the set of search results based on the relevance metric (The data processing system can then rank the candidate images based on their visual attribute score and contextual relevance score In some implementations, the data processing system can create an image-based content item using at least one of the candidate images by selecting a target image from the candidate images based on a contextual relevance score of the target image, Sanio, [0007]-[0008], [0015]-[0016], [0050]-[0056]).
It would have been obvious to one having ordinary skill in the art at the time the application of the invention was filed to upload or post media item as disclosed by Sanio to modify the method/system/CRM of Myllyla-Son in order to provide an easy way for third-party content providers to create image-based third-party content items at scale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUOLEI ZONG whose telephone number is (571)270-7522. The examiner can normally be reached Monday-Friday 9:00AM-5:30PM IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F Chan can be reached on (571)272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUOLEI ZONG/Primary Examiner, Art Unit 2441                                                                                                                                                                                                        7/29/2022